Citation Nr: 1738984	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-41 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to February 20, 2014, and 40 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to initial compensable disability rating for a left leg scar.
REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969 and from August 1971 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2008 and September 2010 rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010 and in July 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local VA office, but in December 2012, he withdrew his hearing request.  Another hearing was scheduled for June 2017, however, the Veteran requested to cancel the hearing in June 2017. 

Subsequently, in a March 2017 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine to 40 percent, effective February 20, 2014.  Since the increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the March 2005 denial regarding service connection for bilateral hearing loss is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  Prior to June 14, 2013, the preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

4.  From June 14, 2013 to February 19, 2014, the preponderance of the evidence shows that the Veteran's lumbar spine disability is analogous to disability manifested by forward flexion greater than 30 degrees but no greater than 60 degrees.

5.  Since February 20, 2014, the preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past twelve months which required bed rest prescribed by a physician and treatment by a physician.

6.  The Veteran's left lower extremity radiculopathy disability has been shown to be manifested by moderate, incomplete paralysis.

7.  The Veteran's right lower extremity radiculopathy disability has been shown to be manifested by no more than mild, incomplete paralysis.
8.  The Veteran's PTSD is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.

9.  The Veteran's left leg scar is not unstable or painful, is of an area of less than 6 square inches (77 square centimeters), and is not productive of limitation of range of motion.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability, prior to June 14, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

4.  The criteria for a 20 percent disability rating, but no higher, for a lumbar spine disability, from June 14, 2013 to February 19, 2014, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

5.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability, since February 19, 2014, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

6.  The criteria for a 20 percent disability rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8526 (2016).

7.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8526 (2016).

8.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

9.  The criteria for an initial compensable rating for a left leg scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided VA medical examinations in January 2013 for his bilateral hearing loss claim, in August 2010, January 2013 and February 2014 for his lumbar spine disability, in December 2009, October 2013 and August 2015 for his PTSD, and in June 2013 and August 2015 for his left leg scar.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

New and Material Claim 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for bilateral hearing loss was denied by the RO in a March 2005 rating decision.  The evidence of record at the time of the March 2005 decision consisted of service treatment records, VA treatment records and a VA audiological examination report.  The RO denied the claim, noting that the audiometric findings did not meet the criteria for hearing loss for VA purposes.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The March 2005 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In July 2009, the Veteran submitted the instant request to reopen the claim.  The evidence associated with the claims file since the March 2005 rating action includes VA treatment records, private treatment records and a audiological examination report.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claim.  The evidence added to the record following the March 2005 rating decision does not contain evidence showing that the Veteran has hearing loss of either ear by VA standards.  The May 2009 private medical note reflects an assessment of hearing loss and the private medical doctor opined that it is more likely than not that the Veteran's hearing loss was a result of his military service and noise exposure. However, the private doctor who provided the opinion is an orthopedist, not an audiologist, and furthermore, no audiological test results were included in the report.  Next, the October 2010 private audiological examination and a June 2013 VA audiological examination reflect results which do not establish that the criteria for impaired hearing as a disability under 38 C.F.R. § 3.385 are met.  These provisions make it clear that objective test findings, rather than lay evidence, must be shown to establish a disability for VA purposes.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran has hearing loss by VA standards, which is required for service connection for hearing loss.

The Board concludes that new and material evidence sufficient to reopen this claim has not been received.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for bilateral hearing loss is not warranted.

Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling prior to February 20, 2014, and 40 percent thereafter.  The lumbar spine disability has been rated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran was afforded a VA spine examination in August 2010.  He reported pain, stiffness, weakness and fatigability.  Flare-ups were noted, with an increase of pain from an 8 out of 10 to a 10 out of 10.  The flare-ups lasted 2 to 3 days, and occurred 1 to 2 times per month.  The Veteran was able to walk normally, without any assistive devices.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees.  His extension was to 28 degrees.  The Veteran's right and left lateral flexions were to 20 degrees, each.  His right and left lateral rotations were to 30 degrees, each.  Pain was noted for all movements.  There was no additional limitation in the range of motion on repetitive use.  

X-ray results showed that the Veteran's spine was in anatomic alignment.  The Veteran denied incapacitating episodes in the last 12 months.  A diagnosis of lumbar spinal stenosis/degenerative disk disease was provided.  It was noted that the Veteran's condition did not have an effect on his usual occupation.  

The Veteran was afforded a VA spine examination in June 2013.  He reported near constant pain with difficulties in walking more than 25 feet and standing for periods of time.  Flare-ups were described as worsening in pain.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees.  Pain began at 50 degrees.  His extension was to 0 degrees.  Pain began at the endpoint.  The Veteran's right and left lateral flexions were to 30 degrees, each.  Pain began at the endpoint.  His right and left lateral rotations were to 20 degrees, each.  Pain began at the endpoint.  There was no additional limitation in the range of motion on repetitive use.  

Functional loss and/or functional impairment of less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing were noted.  Pain with palpation of the lumbar spine with paraspinal muscle spasms was noted.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  No muscle atrophy was found.  No neurological abnormalities were found.  No IVDS or incapacitating episodes were noted.  The Veteran regularly used a cane and occasionally used a walker.  It was also noted that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  

The Veteran was afforded a VA spine examination in February 2014.  He reported flare-ups, described as pain and weakness.  He stated that flare-ups occurred 80 times a year, lasting hours, in which his legs would give out and he is unable to function.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 35 degrees.  Pain began at 30 degrees.  His extension was to 15 degrees.  Pain began at 10 degrees.  The Veteran's right and left lateral flexions were to 15 degrees, each.  Pain began at the endpoint.  His right and left lateral rotations were to 15 degrees, each.  Pain began at the endpoint.  Upon repetitive use, the Veteran's forward flexion of the thoracolumbar spine was to 30 degrees.  His extension was to 10 degrees.  The Veteran's right and left lateral flexions remained the same.  His right and left lateral rotations were to 10 degrees, each.

Functional loss and/or functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and disturbance of locomotion were found.  Pain, weakness, fatigability and incoordination were noted.  There was tenderness with palpation of lower thoracic and lumbar paravertebral areas.  Guarding or muscle spasms which resulted in as abnormal gait was noted.  No neurological abnormalities were found.  The examiner noted incapacitating episodes of at least 6 weeks.  

The Veteran regularly used a cane and walker.  It was noted that the Veteran was unable to bend and twist without pain.  He had difficulty climbing and walking.  He could not lift over his head, and any repetitive motion would exhaust him.  It was noted that the Veteran was not employable.  

Prior to June 14, 2013

For this period on appeal, the evidence does not support a higher rating for the Veteran's service-connected lumbar spine disability.  In order to warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

The August 2010 VA examination showed that the Veteran's forward flexion was to 90 degrees.  His combined range of motion was 218 degrees.  The evidence did not show that the Veteran had muscle spasms or guarding resulting in an abnormal gait or abnormal spinal contour.  X-ray results showed that the Veteran's spine was in anatomic alignment.  There is also no evidence that the Veteran's symptoms would qualify him for a rating in excess of 20 percent under the General Rating Formula.

Even considering additional functional limitation due to pain on movement as noted for the Veteran's range of motion, the overall evidence is found to be appropriately contemplated in the 10 percent evaluation.  See Deluca, 8 Vet. App. 202.

An increased rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there is no evidence to show that the Veteran has ever suffered from incapacitating episodes.  The Veteran denied incapacitating episodes in the last 12 months.  Absent any evidence of incapacitating episodes, an increased rating under this formula is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent prior June 14, 2013, for the Veteran's service-connected lumbar spine disability; there is no doubt to be resolved; and increased rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From June 14, 2013 to February 19, 2014

For this period on appeal, resolving all doubt in favor of the Veteran, the Board finds that his lumbar spine disability more nearly approximates the criteria for a 20 percent rating.  As noted, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees.  The June 2013 VA examination shows that the Veteran's forward flexion was to 60 degrees, with pain beginning at 50 degrees.  Further, the VA examiner noted that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  As such, a disability picture more consistent with the higher 20 percent rating, when considering the factors set forth in DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, 4.59, is warranted. 

The evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as to warrant a 40 percent rating during this period, even after consideration of pain, weakness and other symptoms.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine. 

A rating is not warranted based on incapacitating episodes.  The Veteran does not claim, and the evidence on file does not show that there is any significant extent of incapacitating episodes of acute signs and symptoms due to the lumbar spine disability that required bed rest prescribed by a physician and treatment by a physician.

After resolving all doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, for the Veteran's lumbar spine disability have been met from June 14, 2013 to February 19, 2014.  Gilbert, 1 Vet. App. at 49.

Since February 20, 2014

For this period on appeal, the Board finds that a rating in excess of 40 percent disabling is not warranted for this period on appeal.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 50 percent disability rating under the General Rating Formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

A review of the evidence shows that the Veteran's lumbar spine is not ankylosed, as the Veteran retains motion.  The February 2014 VA examination reports shows that the Veteran's forward flexion was to 30 degrees, with pain.  There is no basis for a higher evaluation on the basis of ankylosis.

Also, under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The Board acknowledges that the February 2014 VA examination report indicates incapacitating episodes of at least 6 weeks.  However, a review of the Veteran's records does not include evidence of any physician prescribed bed rest or treatment by a physician.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA, and a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 based on incapacitating episodes of IVDS is not warranted at any time during this period on appeal.  Moreover, the Veteran has not specified any particular treatment provider who has required bedrest.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).

The preponderance of the evidence is against the claim for a rating in excess of 40 percent since February 20, 2014 for the Veteran's service-connected lumbar spine disability; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 49.

Additionally, for the whole period on appeal, the Board has considered whether the Veteran has neurological manifestations of the lumbar spine other than his left and right lower extremity radiculopathy that may be separately rated under an appropriate diagnostic code.  On VA examinations, no other neurological manifestations due to the lumbar spine disability were noted or alleged.  As such, separate ratings for any other neurological manifestations of the back disability are not warranted at any time.

B.  Radiculopathy of the Lumbar Spine

The Veteran has already been assigned separate compensable ratings for bilateral lower extremity radiculopathy of the femoral nerve due to his service-connected lumbar spine disability, rated each as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8526, since January 7, 2010.  Although the Veteran did not specifically disagree with the ratings or effective date assigned for his bilateral lower extremity radiculopathy disability, the Veteran's radiculopathy disability is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

Under Diagnostic Code 8526, for paralysis of the femoral nerve, mild incomplete paralysis warrants a 20 percent disability evaluation, moderate incomplete paralysis warrants a 20 percent disability evaluation, and severe incomplete paralysis warrants a 30 percent evaluation.  A 40 percent evaluation is warranted for complete paralysis of the quadriceps extensor muscles.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA spine examination in August 2010.  He reported that his pain did not radiate.  The Veteran's strength was 5 out of 5 in all muscle groups of the lower extremities.  Straight leg raises were negative bilaterally.  Sensation to monofilament and vibration were delayed in the lower extremities.  

The Veteran was afforded a VA spine examination in June 2013.  Reflex examination for the knee and ankle were absent.  The Veteran's sensory examination of upper anterior thigh and thigh/knee were normal.  The results were decreased for the lower leg/ankle and foot/toes.  No radiculopathy was noted.

The Veteran was afforded a VA spine examination in February 2014.  Muscle strength testing was noted as 4 out 5.  Sensory examination results were decreased.  Radiculopathy of the right lower extremity noted as mild constant pain, mild intermittent pain, moderate paresthesias and moderate numbness.  Radiculopathy of the left lower extremity was noted as moderate constant pain, moderate intermittent pain, moderate paresthesias and moderate numbness.  The VA examiner indicated that the Veteran had mild radiculopathy of his right lower extremity and moderate radiculopathy of his left lower extremity.  

Regarding the Veteran's left lower extremity, the Board finds that a 20 percent rating for moderate incomplete paralysis is warranted since the grant of the disability.  Specifically, the February 2014 VA examiner indicated that the Veteran had moderate radiculopathy of his left lower extremity.  The examination report showed that the Veteran had moderate constant pain, intermittent pain, paresthesias and numbness in his left lower extremity.  Thus, an initial 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8526, is warranted.

Regarding the Veteran's right lower extremity, the Board finds that radiculopathy has resulted in disability approximating no worse than mild incomplete paralysis.  Although the February 2014 VA examiner noted mild constant pain and intermittent pain, and moderate paresthesias and moderate numbness, it was indicated that the Veteran had mild radiculopathy of his right lower extremity.  Because the Veteran is already in receipt of an initial 10 percent rating, which contemplates mild impairment, a higher rating is not warranted for radiculopathy of the right lower extremity.

C.  PTSD

The Veteran's PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Of note, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  

GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 was defined moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).

A GAF score of 61 to 70 was defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.

The Board notes that the use of GAF scores has been abandoned in the DSM-5;  however, DSM-IV was in use at the time of the 2009 private psychological evaluation and 2009 and 2013 VA examinations discussed below.  Thus, the GAF score assigned remains relevant for consideration in this appeal.

The Veteran underwent a private psychological evaluation in June 2009.  The Veteran stated that he experienced nightmares two to three times per week.  He noted that he did not have any friends and he did not like crowds.  He was disturbed by unexpected noises.  He stated that he would lose interest in activities, such as fishing, bowling and golf.  He noted sleeping between six and seven hours a night, but that he sometimes suffered from insomnia.  He noted loss of energy, problems with concentration, fatigue, restlessness and irritability.  He denied recent suicidal ideations.  No auditory or visual hallucinations were reported.  No obsessions, compulsion or phobias were noted.  He reported that he had been married a total of six times, and was currently married.  He stated that some of the marriages produced children and stepchildren.  

The Veteran's personal care and hygiene were good.  His psychomotor activity was restless and agitated.  His attitude was appropriate.  He appeared to be dysphoric.  His speech was coherent.  He was oriented to person, place, time and circumstance.  His immediate memory was intact, and his recent and remote memory were mildly impaired.  His judgement was intact.  The private examiner noted that the Veteran's symptoms were severe.  A GAF score of 50 was provided.  

The Veteran was afforded a VA PTSD examination in December 2009.  He reported experiencing nightmares two times a month, if triggered by movies.  He noted avoiding crowds and did not like to have people over to his house.  He denied having intrusive thoughts.  He stated that unexpected noises "sometimes" bothered him, depending on his frame of mind.  He denied having flashbacks.  He noted having a stable and very good marriage.  He stated that he liked to fish and hunt.  

He described periods of anxiety, but denied panic attacks.  He rated his depression as 6 out of 10.  Mild irritability, which appeared as mostly due to his physical problem was noted.  The Veteran noted that he never argued.  He noted working as a carpenter and being laid off.  He stated that the work "was just not there" due to the bad economy.  He stated that he would be on retirement due to age and not PTSD symptomatology.  The VA examiner noted that the Veteran's depression would have a moderate impact on employment and social functions due to social withdrawal.  

The VA examiner noted that the Veteran had good hygiene and maintained adequate eye contact, and no inappropriate behaviors were observed.  The Veteran was alert, oriented, and cooperative.  No indication of hallucinations, delusions, ideas of reference, looseness of association, paranoid ideations, or flashbacks were noted.  His mood was euthymic.  There was no evidence of current suicidal ideation, intent or feelings of hopelessness.  Suicidal and homicidal ideations were denied.  Both short and long term memory appeared intact.  A GAF score of 68 was provided.  

A VA treatment record dated in April 2012 showed that the Veteran reported being in a stable marriage for the last 30 years.  He noted that he got along well with his family.  He noted having nightmares, and intrusive thoughts and memories reminded him of his military experiences.  He noted difficulty with trust.  He denied suicidal thoughts or ideations or homicidal intents.  The Veteran's speech was relevant and coherent.  His mood was neutral, and affect was appropriate.  

The Veteran was afforded a VA examination in October 2013.  He reported being married and that his son lived with him.  He noted that he got along fine with his son.  He also noted that he got along fine with this 5 other children, although he did not have a close relationship with them.  The Veteran noted attending church, watching his nephew play high school football, and that he was a member of the American Legion and the Carpenters Union, but rarely attended meetings.  He spent time watching TV.  He used to hunt and fish, but could not do either due to back problems.  He noted taking medication which had improved his irritability, sleep, and the frequency of nightmares.  

The VA examiner noted occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational task, although generally functional satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms included depressed mood, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  He noted experiencing intrusive thoughts and did not like to be around crowds.  A GAF score of 60 was provided.  

The Veteran was afforded a VA examination in August 2015.  He reported being quick to anger, particularly with his daughter who was living with him.  He attended church regularly, watched TV and occasionally attended meetings with the Carpenters Union.  He noted a largely sedentary lifestyle.  He noted that he did not like crowds.  He denied suicidal and homicidal ideations.  He noted that his sleep was erratic, in part due to his need to use the restroom due to his prostate cancer.  

The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  The VA examiner noted occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational task, although generally functional satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's hygiene was within normal limits.  He was alert and oriented.  

A VA mental health note dated in February 2017 shows that that the Veteran noted experienced intrusive thoughts, flashbacks and nightmares.  

Following a review of the evidence of record, the Board concludes that for the entire period on appeal, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 30 percent rating than that required for a 50 percent rating. 

The evidence of record shows that the Veteran's PTSD caused moderate impairment of occupational and social functioning with generally satisfactory functioning, with routine behavior, self-care, and conversation normal, which is squarely within the criteria for the 30 percent rating.  A schedular rating of 50 percent rating is awarded for occupational and social impairment with reduced reliability and productivity, but throughout the period of appeal, the evidence did not show the Veteran's PTSD impairment more nearly approximates such impairment. 

The Board notes that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, the Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 50 percent disability rating.  Notably, the Veteran has not displayed a flat affect, unusual speech patterns, impairment of long-term memory, or impaired judgement.  Impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships have also not been found.  Throughout the appeal period, the evidence has shown that the Veteran's speech is coherent, his judgment has been intact, panic attacks have not been noted and he has been able to maintain effective relationships, to include with his family and by attending social meetings.  The evidence of record suggests that the Veteran's symptomatology attributable to his PTSD is moderate.  That description aligns most closely with the criteria for a 30 percent disability rating under Diagnostic Code 9411.

Although a GAF score of 50 was provided by the private examiner in 2009, and symptoms were described as severe, the individual symptoms listed in the examination report do not reflect this degree of severity.  Notably the Veteran was restless, agitated, and dysphoric, and his recent and remote memory were mildly impaired, but there were no deficiencies in terms of personal car and hygiene, attitude, immediate memory, or judgment.  Taken as a whole, these symptoms remain consistent with a 30 percent evaluation.  The severity of symptoms was not shown by the other evidence of record to be persistent, to include a GAF score of 68 also provided in 2009 and a score of 60 provided in 2013.  These scores are indicative of mild to moderate symptoms which were consistent with no more than the level of impairment contemplated in the assigned 30 percent rating.

As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the even more severe rating criteria for an increased 70 or 100 percent disability rating.  Specifically, the Veteran has not displayed delusions, hallucinations, suicidal ideation, homicidal ideation, obsessional rituals, or that he is a danger to himself or others.

The medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's own subjective assessments as to severity.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for PTSD; there is no doubt to be resolved; and a higher schedular rating is not warranted.

D.  Left leg scar

The Veteran seeks entitlement to a compensable disability rating for a left leg scar.  In August 2008, the RO granted service connection for a residual shrapnel wound scar of the left leg at a noncompensable rating, effective April 5, 2007, under Diagnostic Code 7805.

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008). 

In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, the pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

Diagnostic Code 7805 directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Other potentially applicable rating codes include Diagnostic Codes 7801, 7802, 7803, and 7804.  Diagnostic Code 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches. 

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available.

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars.  Likewise, a 10 percent evaluation is also warranted under Diagnostic Code 7804, for superficial scars that are painful on examination.

The Veteran was afforded a VA scar examination in June 2013.  The Veteran's left lower extremity scar was noted as not being painful.  The scar was not unstable and no frequent loss of covering of skin was over the scar.  It was noted that the scar was not "both" painful and unstable.  The scar was not due to burns.  The scar was lateral, superficial and linear.  It was measured as 4x0.3cm.  The scar did not limit the Veteran's ability to function and no impact on his ability to work.  A VA knee examination offered on the same day shows that the VA examiner noted that the Veteran's scar was surficial and not to an extent or depth to cause injury to the muscle or bone.  No evidence of a retained fragment from shrapnel wound was found.  

The Veteran was afforded a VA scar examination in August 2015.  The Veteran's left lower extremity scar was noted as not painful, not unstable, with no frequent loss covering of scar, was not "both" painful and unstable, and was not due to burns.  The linear scar measured as 4x0.3cm.  A VA knee examination offered on the same day noted the lateral aspect left knee scar as 4.5cm in length.  

Based on the objective findings from the medical reports of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's left leg scar.  The evidence show that the scar does not encompass an area exceeding six square inches (39 square centimeters), is not shown to be superficial and unstable (Diagnostic Code 7803) or objectively demonstrated to be tender and painful (Diagnostic Code 7804), and does not cause limited motion (Diagnostic Code 7805).  Thus, a compensable evaluation is not warranted for the left leg scar under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (2008).

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board notes that a total disability rating based on individual unemployability (TDIU) was granted by the RO in a May 2014 rating decision, effective May 1, 2013.  However, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  A review of the evidence, to include the private and VA examination reports and the Veteran's contentions, prior to May 1, 2013, does not suggest that any of the Veteran's service-connected disabilities precluded substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is denied.

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to June 14, 2013, is denied.

A 20 percent disability rating for a lumbar spine disability, from June 14, 2013 to February 19, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, since February 20, 2014, is denied.

An initial 20 percent disability rating for left lower extremity radiculopathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.

Entitlement to initial compensable disability rating for a left leg scar is denied.


REMAND

Before addressing the Veteran's remaining claim for service connection on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the AOJ for the action discussed herein.

The Veteran contends that he has a bilateral knee disability that is related to his military service.  In addition, he asserts that he has pain in his knees due to Agent Orange exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent in service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, these diseases do not include degenerative joint disease (DJD) or other orthopedic disabilities.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16(Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis.

Service treatment records are silent for any complaints and treatment for a knee condition, bilaterally.

A post service VA treatment record dated in October 2008 shows that the Veteran reported that his knees would buckle suddenly when walking.  An assessment of DJD was provided.  X-ray results from later that month show that the Veteran's knees were normal.  

A private medical note dated in May 2009 shows that the Veteran was noted to have DJD in both knees, which had been present for 15 to 20 years.  

An August 2011 VA treatment record shows that the Veteran complained of knee pain, which began 40 years ago and for no apparent reason.  A diagnosis of multiple DJD was provided.  

The Veteran was afforded a VA knee examination in June 2013.  The VA examiner noted that the Veteran did not currently, or in the past, have a knee condition.  It was noted that the Veteran's claimed DJD of the left knee was related to his shrapnel injury that occurred while in service.  

The Veteran was afforded a VA knee examination in August 2015.  He reported bilateral knee pain and that his knees would give out when walking long distances.  It was noted that the Veteran's range of motion was abnormal or outside of normal range, bilaterally.  Decreased range of motion was indicated.  A diagnosis was not provided.  The VA examiner stated that the Veteran did not have a diagnosed DJD condition on which to opine.

The Board finds that the August 2015 examination report is not wholly sufficient for deciding this claim.  The record remains unclear as to the appropriate diagnosis for the Veteran's claimed bilateral knee disability.  The August 2015 VA examiner noted that the no DJD condition was found.  However, the medical evidence of record reflects that the Veteran has been diagnosed with DJD of the knees during the pendency of the claim.  The various diagnoses must be reconciled.

In view of the unsettled evidence regarding a current diagnosis and the lack of a definitive medical opinion as to the possible relationship between a claimed bilateral knee disability and the Veteran's active duty service, he should be scheduled for another VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate medical professional to determine the nature and etiology of any current bilateral knee disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current knee disability, left or right, is causally related to service, to include his presumed exposure to Agent Orange during service.

The examination report must include a complete rationale for all opinions expressed.  The examiner should explain why the Veteran's diagnosed disability is/is not related to service or Agent Orange exposure.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


